Exhibit 12.1 Ratio of Earnings to Fixed Charges Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense Capitalized Interest - Less: Deposit Interest ) Preferred Dividends and Accretion - - Fixed Charges Earnings: Income before Income Taxes ) Fixed Charges (above) Less: Capitalized Interest - Earnings ) Ratio of Earnings to Fixed Charges (1) Including interest on deposits Excluding interest on deposits ) Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (3) Including interest on deposits Excluding interest on deposits ) For purposes of computing the ratio, earnings consists of income from continuing operations before income taxes and fixed charges.Fixed charges consist of interest expense on all borrowings, including/excluding interest on deposits. The dollar amount of the deficiency resulting in the less than one-to-one coverage is approximately $3.8million for the year ended December31, 2009. The calculation is the same as the ratio of earnings to fixed charges except that fixed charges also includes pre-tax earnings required to cover preferred stock dividends. For purposes of computing the ratio of earnings to fixed charges and of earnings to fixed charges and preferred stock dividends, "earnings" consist primarily of income from continuing operations before income taxes and fixed charges, "fixed charges" include interest, expensed or capitalized, on borrowings (including or excluding deposits, as applicable), and the interest component of rental expense and "preferred stock dividends" include pre-tax earnings required to pay the dividends on outstanding preferred stock. As of March 31, 2012, we had 12,000 shares of Series C Preferred Stock outstanding and prior to August 11, 2011, we had 9,000 shares of Series A Preferred Stock outstanding. No shares of preferred stock were outstanding prior to January 30, 2009.Preferred stock dividends and any applicable discount accretion amounted to $137,000 and $143,000 for the three months ended March 31, 2012 and 2011, respectively, and amounted to $814,000, $576,000 and $530,000 for the years ended December 31, 2011, 2010 and 2009, respectively. Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense Capitalized Interest - Less: Deposit Interest - Preferred Dividends and Accretion - Fixed Charges Earnings: Income before Income Taxes ) Fixed Charges (above) Less: Capitalized Interest - Earnings Ratio of Earnings to Fixed Charges Including interest on deposits Excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Including interest on deposits Excluding interest on deposits Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense Capitalized Interest - Less: Deposit Interest ) Preferred Dividends and Accretion - Fixed Charges Earnings: Income before Income Taxes ) Fixed Charges (above) Less: Capitalized Interest - Earnings ) Ratio of Earnings to Fixed Charges Including interest on deposits Excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Including interest on deposits Excluding interest on deposits Three Months Ended Years Ended December 31, Fixed Charges: Interest Expense Capitalized Interest - Less: Deposit Interest - Preferred Dividends and Accretion - - Fixed Charges Earnings: Income before Income Taxes ) Fixed Charges (above) Less: Capitalized Interest - Earnings Ratio of Earnings to Fixed Charges Including interest on deposits Excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Including interest on deposits Excluding interest on deposits
